Exhibit 10.1


























PURCHASE AGREEMENT


BETWEEN


ASURE SOFTWARE, INC.,




AND


WELLS FARGO BANK, N.A.






DATED EFFECTIVE AS OF


APRIL 1, 2018







 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
ARTICLE I DEFINITIONS
1
ARTICLE II PURCHASE OF EVOLUTION ACCOUNTS AND ASSIGNMENT OF CONTRACTS
6
2.1
Purchase and Sale
6
2.2
Closing
8
2.3
Closing Deliverables
8
2.4
Allocation of the Purchase Price
9
ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER
9
3.1
Organization and Qualification of the Seller
9
3.2
Authority
9
3.3
No Conflicts; Consents
10
3.4
Absence of Certain Changes, Events and Conditions
10
3.5
Material Contracts
10
3.6
Title to Assets
10
3.7
Personal Information
11
3.8
Material Customers
11
3.9
Legal Proceedings; Governmental Orders
11
3.10
Compliance with Laws
11
3.11
Taxes
12
3.12
Related Party Transactions
12
3.13
Names
12
3.14
Custodial Accounts
12
3.15
Brokers
12
3.16
Preferential Pricing
12
3.17
Full Disclosure
12
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER 
13
4.1
Organization and Authority
13
4.2
No Conflicts; Consents
13
4.3
Brokers
13
ARTICLE V COVENANTS
13
5.1
Access to Information
13
5.2
Restrictive Covenants
14
5.3
Public Announcements
15
5.4
Further Assurances
15
5.5
Transition Services
15
5.6
Transfer Taxes
16
ARTICLE VI BOOKS AND RECORDS 
16
ARTICLE VII INDEMNIFICATION 
16
7.1
Survival
16
7.2
Indemnification by Seller
17
7.3
Indemnification by Buyer
17
7.4
Certain Limitations
17
7.5
Indemnification Procedures
18
7.6
Payments
19
7.7
Tax Treatment of Indemnification Payments
20
7.8
Effect of Investigation
20

 
 
i

--------------------------------------------------------------------------------

 
 
 
7.9
Exclusive Remedies
20
ARTICLE VIII MISCELLANEOUS
20
8.1
Expenses
20
8.2
Notices
21
8.3
Interpretation
21
8.4
Headings
22
8.5
Severability
22
8.6
Entire Agreement
22
8.7
Successors and Assigns
22
8.8
No Third-Party Beneficiaries
22
8.9
Amendment and Modification; Waiver
22
8.10
Governing Law; Submission to Jurisdiction; Waiver of Jury Trial
23
8.11
Specific Performance
23
8.12
Counterparts
23
8.13
Effect of Disclosure
24

 
 
ii

--------------------------------------------------------------------------------

 
PURCHASE AGREEMENT


THIS PURCHASE AGREEMENT (this “Agreement”), dated effective as of April 1, 2018
(the “Closing Date”), is entered into between ASURE SOFTWARE, INC., a Delaware
corporation (the “Buyer”), and WELLS FARGO BANK, N.A., a national banking
association (the “Seller”).


RECITALS


A.
The Seller provides payroll processing services to employers (the “Evolution
Accounts”) under and pursuant to a license of the Buyer’s Evolution software
product.

B.
The Seller desires to discontinue providing payroll processing services to the
Evolution Accounts and desires to sell to the Buyer its relationships with the
Evolution Accounts, subject to the terms and conditions of this Agreement.

AGREEMENT
In consideration of the foregoing and the mutual covenants, representations,
warranties and agreements set forth in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:
ARTICLE I
DEFINITIONS
The following terms have the meanings specified or referred to in this Article
I:
“Accounts Receivable” means valid obligations arising from sales actually made
or services actually performed in the ordinary course of business under the
Assumed Contracts.
“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.
“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
“Assignment Agreement” has the meaning set forth in Section 2.3(a)(i).
“Assumed Contracts” has the meaning set forth in Section 2.1(c)(ii).
“Assumed Liabilities” has the meaning set forth in Section 2.1(e).
“Agreement” has the meaning set forth in the Preamble.
“Basket” has the meaning set forth in Section 7.4(b).
“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York, New York are authorized or required by Law
to be closed for business.
1

--------------------------------------------------------------------------------

“Buyer” has the meaning set forth in the Preamble.
“Buyer Indemnitees” has the meaning set forth in Section 7.2.
“Cap” has the meaning set forth in Section 7.4(a).
“Cash Consideration” has the meaning set forth in Section 2.1(b).
“Charter Documents” means, with respect to any Person, as applicable, its
certificate of incorporation, by-laws or other organizational documents.
“Closing” has the meaning set forth in Section 2.2.
“Closing Date” has the meaning set forth in the Preamble.
“Code” means the Internal Revenue Code of 1986, as amended.
“Confidential Information” has the meaning set forth in Section 5.1.
“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.
“Covenant Breaches” has the meaning set forth in the definition of Excluded
Losses.
“Covered Services” means human resource management and consulting services,
COBRA administration services, Section 125 administration services, web-based
time and attendance management services, 401(k) and pension administration, pay
as you go workers compensation and other services typically provided to
customers by an administrative services organization, along with workspace and
resource management.
“Current Customers” means all Persons listed as Current Customers on Schedule
3.5.
“Custodial Accounts” has the meaning set forth in Section 3.14.
“Direct Claim” has the meaning set forth in Section 7.5(c).
“Disclosure Schedules” has the meaning in the preamble to Article III.
“Dollars” or “$” means the lawful currency of the United States.
“Effective Time” means 12:01 a.m. on the Closing Date.
“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.
“Evolution Accounts” has the meaning set forth in Recital A.
“Excluded Assets” has the meaning set forth in Section 2.1(d).
“Excluded Liabilities” has the meaning set forth in Section 2.1(e).
2

--------------------------------------------------------------------------------

“Excluded Losses” means (i) any Losses for which Seller has indemnification
obligations under Sections 7.2(c), 7.2(d), and 7.2(e) and Buyer has
indemnification obligations under Section 7.3(c) and 7.3(d); (ii) any Losses
arising from or due to Fraud by Seller or Buyer or such Party’s Affiliates; and
(iii) any Losses from a breach of the restrictive covenants under Section 5.2(b)
(“Covenant Breaches”); provided however neither Seller nor Buyer shall be liable
to an Indemnitee for Covenant Breaches in an amount in excess of $1,000,000.
“Fraud” means with respect to a Person, such Person’s criminal activity,
intentional misconduct, intentional misrepresentation or common law fraud in
each case with the specific intent to deceive and mislead by such Person.
“Fundamental Representations” means the representations and warranties set forth
in Section 3.1, Section 3.2, Section 3.14 and Section 4.1.
“GAAP” means United States generally accepted accounting principles in effect
from time to time.
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
“Indemnifying Party” has the meaning set forth in Section 7.5(a).
“Indemnitee” has the meaning set forth in Section 7.1.
“Intellectual Property” means all intellectual property and intellectual
property rights and assets, and all rights, interests and protections that are
associated with, similar to, or required for the exercise of, any of the
foregoing, however arising, pursuant to the Laws of any jurisdiction throughout
the world, whether registered or unregistered, including any and all: (a)
trademarks, service marks, trade names, brand names, logos, trade dress, design
rights and other similar designations of source, sponsorship, association or
origin, together with the goodwill connected with the use of and symbolized by,
and all registrations, applications and renewals for, any of the foregoing; (b)
internet domain names, whether or not trademarks, registered in any top-level
domain by any authorized private registrar or Governmental Authority, web
addresses, web pages, websites and related content, accounts with Twitter,
Facebook and other social media companies and the content found thereon and
related thereto, and URLs; (c) works of authorship, expressions, designs and
design registrations, whether or not copyrightable, including copyrights,
author, performer, moral and neighboring rights, and all registrations,
applications for registration and renewals of such copyrights; (d) inventions,
discoveries, trade secrets, business and technical information and know-how,
databases, data collections and other confidential and proprietary information
and all rights therein; (e) patents (including all reissues, divisionals,
provisionals, continuations and continuations-in-part, re-examinations,
renewals, substitutions and extensions thereof), patent applications, and other
patent rights and any other Governmental Authority-issued indicia of invention
ownership (including inventor’s certificates, petty patents and patent utility
models); and (f) software and firmware, including data files, source code,
object code, application programming interfaces, architecture, files, records,
schematics, computerized databases and other related specifications and
documentation.
3

--------------------------------------------------------------------------------

“Knowledge” means, when used with respect to the Seller, the actual knowledge of
a Knowledge Party or knowledge obtained or that could be obtainable by any
Knowledge Party, after due inquiry and reasonable investigation, and when used
with respect to a Seller personally, the actual knowledge or knowledge obtained
or that could be obtained by such Seller, after due inquiry and reasonable
investigation.
“Knowledge Party” means Todd Reimringer, Gregory Cook, and Braden Jeunesse.
“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.
“Liabilities” means, with respect to any Person, any liability or obligation of
such Person, whether asserted or unasserted, whether known or unknown, whether
absolute or contingent, whether accrued or unaccrued, whether matured or
unmatured and whether or not required under GAAP to be accrued on the financial
statements of such Person.
“Losses” means losses, Liabilities, damages, deficiencies, Actions, judgments,
settlement payments, interest, awards, penalties, fines, costs or expenses of
whatever kind, including reasonable attorneys’ fees and the cost of enforcing
any right to indemnification hereunder and the cost of pursuing any insurance
providers; provided, however, that “Losses” shall not include punitive,
consequential or special damages, except to the extent actually awarded to a
Governmental Authority or other third party.
“Material Adverse Effect” means any event, occurrence, fact, condition, change
or development that is, or would reasonably be expected to become, individually
or in the aggregate, materially adverse to (a) the Purchased Assets, the Assumed
Contracts, the Current Customers, or the results of operations, condition or
assets of the Seller related to the provision of payroll services with respect
to the Assumed Contracts or Purchased Assets, or (b) the ability of the Seller
to consummate the transactions contemplated hereby.
“Material Customers” has the meaning set forth in Section 3.8.
“New Customer Contract” has the meaning set forth in Section 2.1.
“ordinary course of business” means the ordinary course of Seller’s business
with respect to the provision of payroll services, consistent with past
practice, including with regard to nature, frequency and magnitude.
“Parties” means Buyer and Seller.
“Permitted Encumbrance” means those Encumbrances set forth on Schedule 1.0.
“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
“Personal Information” means information and data concerning an identified or
identifiable natural Person, including, without limitation, any information
specifically defined or identified in any privacy policy of the Seller as
“personal information,” “personally identifiable information,” or “PII” and
includes information such as (i) an individual’s name, signature, address,
telephone number, social security number or other identification number; (ii)
passwords, PINs, biometric data, unique identification
4

--------------------------------------------------------------------------------

numbers, answers to security questions and other similar forms of personal
identifiers, (iii) any non-public personal information such as health
information, and (iv) other sensitive personal information. Personal Information
may relate to any individual, including a current, prospective or former
customer, employee or vendor of any Person. Personal Information includes
information in any form, including paper, electronic and other forms.
“Proceeding” shall mean any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up thereof.
“Promissory Note” means that certain Subordinated Promissory Note in the
original principal amount of $450,000 and representing a portion of the Purchase
Price.
“Purchase Price” has the meaning set forth in Section 2.1(a).
“Purchased Assets” has the meaning set forth in Section 2.1(c).
“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.
“Restricted Period” has the meaning set forth in Section 5.2(b).
“Seller” has the meaning set forth in the Preamble.
“Seller Indemnitees” has the meaning set forth in Section 7.3.
“Senior Lenders” has the meaning set forth in Section 3 of the Promissory Note.
“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties or other taxes of any kind whatsoever, together with any
interest, or penalties with respect thereto and any interest in respect of such
penalties.
“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.
“Third Party Claim” has the meaning set forth in Section 7.5(a).
“Transaction Documents” means this Agreement, the Assignment Agreement, the
Transition Services Agreement, and any other document executed and delivered by
either party pursuant to the terms of this Agreement.
“Transfer Taxes” has the meaning set forth in Section 5.6.
“Transition Services Agreement” has the meaning set forth in Section 2.3(a)(vi).
“Unrelated Services” means services provided by Seller to Current Customers
prior to the Closing Date other than the payroll processing services provided
under the Assumed Contracts.
5

--------------------------------------------------------------------------------

ARTICLE II
PURCHASE OF EVOLUTION ACCOUNTS AND ASSIGNMENT OF CONTRACTS
2.1 Purchase and Sale.
a. On the terms and subject to the conditions set forth in this Agreement, at
the Closing, each Assumed Contract that is assignable shall be duly assigned by
the Seller to the Buyer in accordance with its terms and applicable Law, and the
Buyer shall be vested with all rights, powers, and authority of the Seller with
respect thereto. To the extent any such Assumed Contract is not assignable, the
Seller shall use commercially reasonable efforts to cause the customer party to
such non-assignable Assumed Contract to execute a new Contract (a “New Customer
Contract”) vesting all right, powers and authority of the Seller with respect to
such non-assignable Assumed Contract in the Buyer.  The Seller shall possess at
Closing all right, power and authority that is necessary for the Seller to
perform its obligations set forth in any Assumed Contract, and subject to any
non-assignable Assumed Contracts, the Seller shall sell, transfer and deliver to
the Buyer, free and clear of any Encumbrances (except for Permitted Encumbrances
and the Assumed Liabilities), and the Buyer shall purchase from the Seller, all
of its right, title and interest in, the Purchased Assets for an aggregate
purchase price equaling $10,450,000, payable as provided in this Agreement (the
“Purchase Price”).
b. At Closing, Buyer shall make the following payments to and for the Purchase
Price:  (i) an amount equal to $10,000,000 (the “Cash Consideration”), payable
as set forth below in Section 2.3(b)(i); and (ii)  the balance of the Purchase
Price by delivery of the Promissory Note, duly executed by Buyer.
c. For purpose of this Agreement, the “Purchased Assets” means and includes all
of the following:
i. with respect to the Assumed Contracts, all customer lists for
payroll-processing services, including customer contact information, and with
respect to the Assumed Contracts, all historical and other operational data
related to the Current Customers and the payroll processing services Seller
provided to such Current Customers since the first date Seller provided such
Services to the extent such data is retained by the Seller;
ii. all rights and benefits that Seller may have under any Payroll Service
Agreements used or entered into in connection with the payroll processing
services provided by the Seller to Current Customers of the Evolution
Accounts (the “Assumed Contracts”); and
iii. Current Customer relationships and related data pertaining to the services
and the relationships with respect to the payroll processing services provided
under the Assumed Contracts.
d. Excluded Assets.  Notwithstanding anything contained in this Agreement to the
contrary, it is understood that all assets of the Seller other than the
Purchased Assets, including, for the elimination of doubt, the following assets
with respect to the Purchased Assets, to the extent applicable shall be
specifically excluded from transferring to the Buyer (the “Excluded Assets”):
6

--------------------------------------------------------------------------------

i. all cash, cash equivalents and marketable securities (investments in stocks,
bonds and mutual funds) on hand or on deposit with any financial institution;
ii. all employees providing payroll processing services on the Seller’s behalf;
iii. all equipment, software and other fixed or intangible assets used in the
provision of payroll services that are not specifically identified in Section
2.1(c) of the Agreement;
iv. all Tax refunds, overpayments, and credits with respect to the Seller, the
Purchased Assets, the Assumed Liabilities, and the Assumed Contracts for any
taxable period (or portion thereof) ending on or prior to the Closing Date;
v. all Accounts Receivable as of the Closing Date; and
vi. all other Contracts, relationships, customer lists, goodwill, and
Intellectual Property (including specifically any licensed software or related
product, service or solution sublicensed or offered for use by or through the
Seller to a customer for the purpose of providing payroll processing services,
and regardless of whether the licensed software or related product, service or
solution is sublicensed to or made available for use by a customer on a
freestanding, bundled, or integrated arrangement basis, including the software
platform known as “Evolution”).
e. Assumed Liabilities.  At the Closing, subject to the Transition Services
Agreement, the Buyer shall assume the obligations of Seller (collectively the
“Assumed Liabilities”) under the Assumed Contracts solely to the extent the
liability or obligation arises in connection with events or conditions that
occur, or are to be performed, from and after the Closing Date. Notwithstanding
the foregoing, the Buyer shall not assume (A) any liabilities or obligations
arising out of any breach of any provision of any Assumed Contract prior to the
Closing Date by Seller and (B) any late penalties arising prior to the Closing
Date. Buyer shall assume no other liabilities or obligations of the Seller,
other than the Assumed Liabilities. Buyer shall not be or become liable for any
claims, demands, liabilities or obligations, other than the Assumed Liabilities
and Buyer shall become the assignee of the Assumed Contracts and shall be vested
with all rights, powers and authority of Seller with respect thereto and in
accordance with each Assumed Contract’s terms and conditions and applicable Law
and shall purchase the Purchased Assets free and clear of all Encumbrances,
except for Permitted Encumbrances and the Assumed Liabilities. The liabilities
and obligations retained by Seller shall be referred to as the “Excluded
Liabilities” and shall include all Liabilities of Seller arising from, or in
connection with, the Current Customers, the Assumed Contracts, the use or
ownership of the Purchased Assets by Seller or the operation of the business of
Seller, including the provision of payroll processing service prior to the
Closing Date, together with all continuing business activities of Seller from
and after the Closing Date,  including, without limitation, any such Liabilities
arising by reason of any violation or claimed violation by Seller, by acts or
events or omissions arising or occurring prior to or after the Closing, of any
federal, state or local Law, including in connection with the maintenance and
operation of Custodial Accounts. The Excluded Liabilities shall further include,
without limitation, (a) all Liabilities and obligations relating to the Excluded
Assets; (b)
7

--------------------------------------------------------------------------------

all Taxes with respect to the Seller, the Purchased Assets, the Assumed
Liabilities, and the Assumed Contracts for any taxable period (or portion
thereof) ending on or prior to the Closing Date; (c) all Liabilities and
obligations to any employees of Seller; and (d) all Liabilities and obligations
of Seller under any contract, lease, instrument or other agreement (verbal or
written) to which Seller is a party or by which Seller is bound or any amounts
due arising out of the termination thereof.
2.2 Closing. The closing of the transactions set forth in this Agreement (the
“Closing”) shall take place at a time coincident with the execution of this
Agreement by the delivery of the Closing Deliverables set forth in Section 2.3
in such manner and at such time as mutually agreed to by the Parties.
2.3 Closing Deliverables.
a. By Seller. At or prior to the Closing, the Seller shall deliver or cause to
be delivered to the Buyer the following:
i. an assignment and assumption agreement and bill of sale of the Purchased
Assets, duly executed by the Seller (the “Assignment Agreement”);
ii. an acknowledgment of the Promissory Note duly executed by Seller;
iii. a certificate of the Secretary or an Assistant Secretary (or equivalent
officer) of the Seller certifying that attached thereto are true and complete
copies of all resolutions adopted by the Seller’s Board of Directors authorizing
the execution, delivery and performance of this Agreement and the Transaction
Documents (to the extent the Seller is party thereto) and the consummation of
the transactions contemplated hereby and thereby, and that all such resolutions
are in full force and effect and are all the resolutions adopted in connection
with the transactions contemplated hereby and thereby;
iv. a certificate of the Secretary or an Assistant Secretary (or equivalent
officer) of the Seller certifying the names and signatures of the officers of
the Seller authorized to sign this Agreement, the Transaction Documents and the
other documents to be delivered hereunder and thereunder;
v. a certificate of existence from the Office of the Comptroller of Currency
dated no earlier than March 1, 2018;
vi. a transition service agreement in the form mutually agreed to by the Seller
and Buyer, duly executed by Seller (the “Transition Services Agreement”); and
vii. such other documents or instruments as Buyer reasonably requests and are
reasonably necessary to consummate the transactions contemplated by this
Agreement.
b. By Buyer.  At the Closing, the Buyer shall deliver or cause to be delivered
to the Seller the following:
i. the Cash Consideration to the Seller by wire transfer of immediately
available funds to an account designated in writing by such Seller;
ii. the Promissory Note duly executed by Buyer;
8

--------------------------------------------------------------------------------

iii. the Assignment Agreement, duly executed by the Buyer;
iv. a certificate of the Secretary or an Assistant Secretary (or equivalent
officer) of the Buyer certifying that attached thereto are true and complete
copies of all resolutions adopted by the Buyer authorizing the execution,
delivery and performance of this Agreement and the Transaction Documents (to the
extent the Buyer is party thereto) and the consummation of the transactions
contemplated hereby and thereby, and that all such resolutions are in full force
and effect and are all the resolutions adopted in connection with the
transactions contemplated hereby and thereby;
v. a certificate of the Secretary or an Assistant Secretary (or equivalent
officer) of the Buyer certifying the names and signatures of the officers of the
Buyer authorized to sign this Agreement, the Transaction Documents and the other
documents to be delivered hereunder and thereunder;
vi. the Transition Services Agreement, duly executed by the Buyer;
vii. any other Transaction Documents, duly executed by Buyer; and
viii. such other documents or instruments as the Seller reasonably requests and
are reasonably necessary to consummate the transactions contemplated by this
Agreement.
2.4 Allocation of the Purchase Price. The Parties agree to work in good faith to
allocate the Purchase Price, including all adjustments thereto, among the
Purchased Assets, the Assumed Contracts and the Assumed Liabilities in
accordance with Section 1060 of the Code and the Treasury Regulation promulgated
thereunder.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
Except as set forth in the schedules delivered to the Buyer pursuant to this
Agreement (the “Disclosure Schedules”), the Seller represents and warrants to
the Buyer that the statements contained in this Article III are true and correct
as of the Closing Date and as of the Effective Time.
3.1 Organization and Qualification of the Seller. The Seller is a national
banking association duly incorporated, validly existing and in good standing
under the Laws of the United States, and has full corporate power and authority
to own, operate or lease the properties and assets now owned, operated or leased
by it with respect to the Evolution Accounts and to carry on the business
related thereto as it has been and is currently conducted.  The Seller is
licensed or qualified to do business and is in good standing in each
jurisdiction in which the provision of payroll services with respect to the
Evolution Accounts as currently conducted makes such licensing or qualification
necessary, except where the failure to be so licensed, qualified or in good
standing would not have a Material Adverse Effect.
3.2 Authority. Seller has full corporate power and authority to enter into and
perform its obligations under this Agreement and the Transaction Documents to
which it is a party and to consummate the transactions contemplated hereby and
thereby. The execution, delivery and performance by the Seller of this Agreement
and any Transaction Document to which it is a party and the consummation by the
Seller of the transactions contemplated hereby and thereby have been duly
authorized by all requisite corporate action on the part of the Seller and no
other corporate proceedings on the part of the Seller are necessary to authorize
the execution, delivery and performance of this
9

--------------------------------------------------------------------------------

Agreement or to consummate the transactions contemplated hereby. This Agreement
has been duly executed and delivered by the Seller, and (assuming due
authorization, execution and delivery by each other party hereto) this Agreement
constitutes a legal, valid and binding obligation of the Seller enforceable
against the Seller in accordance with its terms. When each Transaction Document
to which the Seller is or will be a party has been duly executed and delivered
by the Seller (assuming due authorization, execution and delivery by each other
party thereto), such Transaction Document will constitute a legal and binding
obligation of the Seller enforceable against it in accordance with its terms.
3.3 No Conflicts; Consents. The execution, delivery and performance by the
Seller of this Agreement and the Transaction Documents to which it is a party,
and the consummation of the transactions contemplated hereby and thereby, do not
and will not: (i) conflict with or result in a violation or breach of, or
default under, any provision of the Charter Documents of the Seller;
(ii) conflict with or result in a violation or breach of any provision of any
Law or Governmental Order applicable to the Seller; (iii) require consent from,
notice to, or other action by any Person under any Assumed Contract to which the
Seller is bound; or (iv) result in the creation or imposition of any Encumbrance
on any properties or assets of the Seller with respect to the Assumed
Contracts.  No consent, approval, Permit, Governmental Order, declaration or
filing with, or notice to, any Governmental Authority is required by or with
respect to the Seller in connection with the execution, delivery and performance
of this Agreement and the Transaction Documents and the consummation of the
transactions contemplated hereby and thereby.
3.4 Absence of Certain Changes, Events and Conditions. Except as set forth in
Schedule 3.4, since February 28, 2018, and other than in the ordinary course of
business consistent with past practice, there has not been, with respect to the
Seller, any termination of, nor to Seller’s Knowledge has the Seller received
any notice of termination for, any Payroll Service Agreement with respect to an
Evolution Account customer.
3.5 Material Contracts. Schedule 3.5 contains a complete and correct list of (a)
the names of the Current Customers, and (b) revenue generated under the Assumed
Contracts in 2017 and from January 1, 2018 through the Closing Date. Schedule
3.5 was prepared in good faith, is true and correct in all material respects and
is consistent with the Seller’s books and records and historical practices. The
Assumed Contracts include all of the Payroll Service Agreements used or entered
into in connection with the payroll processing services provided by Seller to
Current Customers of the Evolution Accounts. All of the Assumed Contracts are in
full force and effect and are valid and enforceable in all respects in
accordance with their terms and no such Assumed Contract is subject to any
claim, charge, set-off or defense, and except those rights and benefits which a
Person has as a party or beneficiary to an Assumed Contract, no event has
occurred or circumstance exists that would give any Person (including Seller)
the right (with or without notice or lapse of time) to declare a default or
exercise any remedy under, or to accelerate the maturity or performance of, any
such Assumed Contract. There are no pending renegotiations of any of the Assumed
Contracts. To Seller’s Knowledge, no Current Customer that is a party to any
Assumed Contract has informed Seller that it intends to terminate or cancel the
Assumed Contract after Closing.
3.6 Title to Assets.
a. Each Assumed Contract that is assignable shall be duly assigned by the Seller
to the Buyer in accordance with its terms and applicable Law, and the Buyer
shall be vested with all rights, powers and authority of the Seller with respect
thereto. To the extent any such Assumed Contract is not assignable, Seller shall
use commercially reasonable efforts to cause the customer party to such
non-assignable Assumed Contract to execute a New Customer Contract vesting all
right, powers and authority of the Seller with respect to such non-assignable
Assumed Contract in
10

--------------------------------------------------------------------------------

the Buyer. Seller possesses all right, power and authority that is necessary for
the Seller to perform its obligations set forth in any Assumed Contract.
b. The Seller possesses good and marketable, indefeasible title to (A) the
Purchased Assets described in Section 2.1(c)(i), and (B) the rights and benefits
under the Assumed Contracts, free and clear of all Encumbrances, except the
rights and benefits of the Current Customers under the Assumed Contracts and
except any Permitted Encumbrances.
3.7 Personal Information. The Seller has the right and authority to use Personal
Information in the ordinary course of business and to transfer such Personal
Information to the Buyer, and all such Personal Information is stored in
electronic form on servers maintained by the Seller, and accessible only to the
authorized employees of the Seller.  All Personal Information is, and has at all
times been, used and maintained in all material respects in accordance with
applicable Law and in accordance with the terms of the Assumed Contracts.  The
Seller has used commercially reasonable efforts to design, engineer, install and
operate its computer systems so as to be secure and prevent unauthorized use or
access in any manner to the Personal Information.  To the Knowledge of the
Seller, the Seller’s computer systems have not been compromised through
unauthorized use or access to Personal Information.  Seller has provided to
Buyer true, complete and current copies of any privacy policies established for
customers or in connection with the payroll processing business, and Seller is
in compliance in all material respects with such privacy policies, as well as
any other privacy requirements imposed by any Governmental Entity.  The Seller
has written policies related to information security. The Seller has handled,
maintained, processed and used Personal Information only in connection with the
provision of services to a customer and, in each such case, only in compliance
with the instructions of the customer.
3.8 Material Customers. Current Customers listed on Schedule 3.8 who have paid
aggregate consideration to the Seller for goods or services rendered in an
amount greater than or equal to $5,000, for each of the two most recent fiscal
years are, collectively, the “Material Customers.” The Seller has not received
any notice that any of its Material Customers have ceased, or intend to cease
after the Closing, to use its goods or services or to otherwise terminate or
materially reduce its relationship with the Seller. Schedule 3.8 also identifies
any affiliations or other relationships between Material Customers, to the
Knowledge of the Seller.
3.9 Legal Proceedings; Governmental Orders.
a. There are no Actions pending or, to the Seller’s Knowledge, threatened (a)
against or by the Seller affecting the Assumed Contracts, Purchased Assets or
Seller’s ability to provide payroll services under the Assumed Contracts; or (b)
against or by the Seller that challenges or seeks to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement. No event has
occurred or circumstances exist that may give rise to, or serve as a basis for,
any such Action.
b. There are no outstanding Governmental Orders and no unsatisfied judgments,
penalties or awards against or affecting the Seller or any properties or assets
of Seller related to the Assumed Contracts, the Purchased Assets or Seller’s
ability to provide payroll services under the Assumed Contracts. No event has
occurred or circumstances exist that may give rise to, or serve as a basis for,
any such Governmental Order with respect to the Assumed Contracts, the Purchased
Assets or Seller’s provision of the payroll services under the Assumed
Contracts.
3.10 Compliance with Laws. The Seller has complied, and is now complying, with
all Laws applicable to the Assumed Contracts and the provision of payroll
services thereunder.
11

--------------------------------------------------------------------------------

3.11 Taxes. Except as set forth in Schedule 3.11:
a. All material Tax Returns required to be filed on or before the Closing Date
by the Seller with respect to the Purchased Assets, the Assumed Liabilities, and
the Assumed Contracts have been, or will be, timely filed. Such Tax Returns are,
or will be, true, complete and correct in all material respects. All Taxes due
and owing by the Seller have been, or will be, timely paid.
b. There are no Liens on any of the Purchased Assets of the Seller that arose in
connection with any failure (or alleged failure) to pay any Tax.
3.12 Related Party Transactions. No executive officer nor director of the Seller
or any Person owning 5% or more of the equity interest of the Seller (or any of
such Person’s immediate family members or Affiliates) is a party to any Contract
with or binding upon the Seller or any of its assets, rights or properties with
respect to an Assumed Contract or has any interest in any of the Purchased
Assets.
3.13 Names. With respect to the Evolution Accounts, Seller provides payroll
services under the name “Wells Fargo Business Payroll Services” and has used no
other names in connection with these services.
3.14 Custodial Accounts.  The Seller does not maintain, monitor or otherwise
handle custodial accounts in connection with payroll processing services for the
Evolution Accounts (the “Custodial Accounts”). All Custodial Accounts are and
have been maintained in material accordance with all applicable Laws. Funds
deposited in the Custodial Accounts have been used solely for the purpose of
funding payroll and withholding Tax obligations of the Current Customers in
accordance with the terms of Contracts with the Current Customers, and the
Seller has timely remitted all payroll and withholding taxes on behalf of such
Current Customers. Nothing has occurred with respect to any Custodial Account
that has subjected or could reasonably be expected to subject Seller or, with
respect to any period on or after the Closing Date, Buyer or any of its
Affiliates, to any Actions, Liabilities or Losses of any kind.
3.15 Brokers.  No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any Transaction Document based
upon arrangements made by or on behalf of the Seller.
3.16 Preferential Pricing.  Except as set forth in Schedule 3.16, Seller does
not provide any preferential pricing or fees for Unrelated Services to Current
Customers due to their Evolution Account. The Seller agrees that for a period of
twelve (12) months from the Closing Date, the Seller shall continue to provide
the fee waivers listed as numbers 1 and 2 under Schedule 3.16 for Current
Customers who have such fee waivers in place as of the Closing Date. The Buyer
acknowledges that the Seller or its Affiliates may, in the ordinary course of
business, change the pricing or fees for Unrelated Services provided to Current
Customers.
3.17 Full Disclosure. No representation or warranty by the Seller in this
Agreement and no statement contained in the Disclosure Schedules or any
certificate or other document furnished or to be furnished to the Buyer pursuant
to this Agreement contains any untrue statement of a material fact, or omits to
state a material fact necessary to make the statements contained therein, in
light of the circumstances in which they are made, not misleading.
12

--------------------------------------------------------------------------------

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer represents and warrants to the Seller that the statements contained in
this Article IV are true and correct as of the Closing Date and as of the
Effective Time.
4.1 Organization and Authority. The Buyer is a corporation duly organized,
validly existing and in good standing under the Laws of the state of Delaware.
The Buyer has full corporate power and authority to enter into and perform its
obligations under this Agreement and the Transaction Documents to which it is a
party and to consummate the transactions contemplated hereby and thereby. The
execution, delivery and performance by the Buyer of this Agreement and any
Transaction Document to which it is a party and the consummation by the Buyer of
the transactions contemplated hereby and thereby have been duly authorized by
all requisite corporate action on the part of the Buyer and no other corporate
proceedings on the part of the Buyer are necessary to authorize the execution,
delivery and performance of this Agreement or to consummate the transactions
contemplated hereby and thereby. This Agreement has been duly executed and
delivered by the Buyer, and (assuming due execution and delivery by each other
Party hereto) this Agreement constitutes a legal, valid and binding obligation
of the Buyer enforceable against it in accordance with its terms. When each
Transaction Document to which the Buyer is or will be a party has been duly
executed and delivered by it (assuming due execution and delivery by each other
party thereto), such Transaction Document will constitute a legal and binding
obligation of the Buyer enforceable against it in accordance with its terms.
4.2 No Conflicts; Consents. The execution, delivery and performance by the Buyer
of this Agreement and the Transaction Documents to which it is a party, and the
consummation of the transactions contemplated by this Agreement and the
Transaction Documents, do not and will not: (a) conflict with or result in a
violation or breach of, or default under, any provision of the certificate of
incorporation, by-laws or other organizational documents of the Buyer; (b)
conflict with or result in a violation or breach of any provision of any Law or
Governmental Order applicable to the Buyer; or (c) except for consent of the
Buyer’s principal secured lender, require the consent, notice or other action by
any Person under any Contract to which the Buyer is a party. No consent,
approval, Permit, Governmental Order, declaration or filing with, or notice to,
any Governmental Authority is required by or with respect to the Buyer in
connection with the execution, delivery and performance of this Agreement and
the Transaction Documents and the consummation of the transactions contemplated
by this Agreement and the Transaction Documents
4.3 Brokers.  No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any Transaction Document based
upon arrangements made by or on behalf of the Buyer.
ARTICLE V
COVENANTS
5.1 Access to Information. For a period of five (5) years from and after the
Closing Date, the Seller shall hold, and shall use its reasonable best efforts
to cause its Representatives to hold, in confidence any and all information,
whether written or oral, concerning the Purchased Assets and the Current
Customers, as such information relates to the Evolution Accounts (collectively,
“Confidential Information”), except to the extent that such information (a) is
generally available to or known by the public other than through a disclosure by
Seller, any of its Affiliates or its Representatives in violation of this
Agreement; or (b) is lawfully acquired by Seller, any of its Affiliates or its
Representatives from and after the Closing from sources which, at the time of
disclosure, are not known by the Seller to be prohibited from disclosing such
information by a legal, contractual or fiduciary obligation. The Seller
13

--------------------------------------------------------------------------------

confirms that its Representatives with knowledge of this Agreement or the
transactions contemplated by this Agreement have been advised that United States
securities laws prohibit any person who has material non-public information
about a company from purchasing or selling securities of such company on the
basis of such information or from communicating such information to any other
person under circumstances in which it is reasonably foreseeable that such
person may purchase or sell such securities. If the Seller or any of its
Affiliates or its Representatives are compelled to disclose any information by
judicial or administrative process or by other requirements of Law, the Seller
shall promptly notify Buyer in writing so that the Buyer may seek a protective
order and/or waive the Seller’s or its Representatives compliance with the
provisions hereof, and the Seller shall disclose only that portion of such
information which the Seller is advised by its counsel is legally required to be
disclosed.  Notwithstanding anything in this paragraph to the contrary, the
Seller and its Affiliates and Representatives may disclose Confidential
Information without prior notice to the Buyer to the extent required in the
course of inspections or inquiries by federal or state regulatory agencies that
regulate the Seller or any of the Seller’s Affiliates’ operations.
5.2 Restrictive Covenants. In consideration of the benefits, economic or
otherwise, that the Seller and Buyer, respectively, will derive as a result of
this Agreement and in order to promote and protect the legitimate business
interests of the Seller and Buyer and each of its Affiliates, the Seller and
Buyer hereby agree to the following restrictive covenants to induce the other
Party to enter into this Agreement which such covenants are a material
inducement and integral to such other Party entering into this Agreement and
upon which such other Party and its Affiliates are relying upon.
a. Disclosure. Schedule 3.5 contains a true and correct list of the Current
Customers as of the Closing Date.
b. Non Solicitation of Customers.
i. For a period of three (3) years from the Closing Date (the “Restricted
Period”), the Seller shall not, and shall not permit any of its Affiliates, and
any employees or independent contractors of each such Seller and any of its
Affiliates, to directly or indirectly (A) solicit or entice, or attempt to
solicit or entice, any Current Customers for purposes of acquiring or diverting
their business or services from the Buyer with respect to the services provided
under the Assumed Contracts, or (B) contract with any Current Customers to
provide products or services that are provided under the Assumed Contracts.
ii. During the Restricted Period, the Buyer shall not, and shall not permit any
of its Affiliates, and any employees or independent contractors of each such
Buyer and any of its Affiliates, to directly or indirectly (i) solicit or
entice, or attempt to solicit or entice, any Current Customers for purposes of
acquiring or diverting their business or services from the Seller with respect
to any Unrelated Services provided by the Seller to such Current Customers or
(ii) contract with any Current Customers to provide Unrelated Services; provided
however, nothing shall restrict Buyer from providing the Covered Services to
Current Customers.
c. Remedies. The Seller and the Buyer each acknowledge and agree that money
damages would not be an adequate remedy for any breach or threatened breach of
the provisions of this Section 5.2 and that, in such event, such Party and its
Affiliates, in addition to any other rights and remedies existing in their
favor, shall be entitled to specific performance, injunctive or other equitable
relief from any court of competent jurisdiction in order to enforce or prevent
any violations of the provisions of this Section 5.2 (including the extension of
the Restricted Period
14

--------------------------------------------------------------------------------

by a period equal to the length of the court proceedings necessary to stop such
violation).  Any injunction shall be available without the posting of any bond
or other security and without having to demonstrate irreparable harm.  In the
event of an alleged breach or violation by a Party of any of the provisions of
this Agreement, the Restricted Period will be tolled for such Party until such
alleged breach or violation is resolved.
d. Acknowledgement. The Seller and Buyer acknowledge and agree that (i) during
the Restricted Period, a Party and its Affiliates would be irreparably damaged
if the other Party were to solicit the Current Customers for the purpose of
competing  in violation of this Section 5.2 and that any such competition would
result in a significant loss of goodwill for which money damages would be an
insufficient remedy, (ii) the value of the trade secrets and other Confidential
Information related to the Current Customers arises from the fact that such
information is not generally known in the marketplace, (iii) the Seller’s trade
secrets and other Confidential Information will have continuing vitality
throughout and beyond the Restricted Period, (iv) each Party  has and will have
such sufficient knowledge of the Seller’s trade secrets and other Confidential
Information that, if such Person were to compete in violation of this Section
5.2 during the Restricted Period, such Party would cause irreparable harm to the
other Party, (v) the covenants and agreements set forth in this Section 5.2 are
in additional consideration of the agreements and covenants of the Buyer and
Seller under this Agreement and were a material inducement to each Party to
enter into this Agreement and to perform its obligations hereunder, and that
such Party and its Affiliates would not obtain the benefit of the bargain set
forth in this Agreement as specifically negotiated by the Parties if the other
Party breaches the provisions set forth in this Section 5.2, and (vi) the
restrictions contained in this Section 5.2 are reasonable in all respects
(including, with respect to subject matter and time period) and are necessary to
protect such Party’s interest in, and the value of, the Current Customer and the
Assumed Contracts or Unrelated Services, as the case may be, including, the
goodwill inherent therein.
e. Enforcement.  If, at the time of enforcement of any of the provisions of this
Section 5.2, a court determines that the restrictions stated herein are
unreasonable under the circumstances then existing, then the maximum period or
scope reasonable under the circumstances shall be substituted for the stated
period, scope or area and such court shall be allowed to revise the restrictions
contained herein to cover the maximum period or scope permitted by law.
5.3 Public Announcements. Unless otherwise required by applicable Law or stock
exchange or trading market requirements (based upon the reasonable advice of
counsel), no Party to this Agreement shall make any public announcements in
respect of this Agreement or the transactions contemplated hereby or otherwise
communicate with any news media without the prior written consent of the other
Party (which consent shall not be unreasonably withheld or delayed), and the
Parties shall cooperate as to the timing and contents of any such announcement.
5.4 Further Assurances. Following the Closing, each of the Parties shall, and
shall cause their respective Affiliates to, execute and deliver, such additional
documents, instruments, conveyances and assurances and take such further actions
as may be reasonably required to carry out the provisions of this Agreement and
give effect to the transactions contemplated by this Agreement.
5.5 Transition Services. From and after the Closing Date, Seller will assist
Buyer with the transition of the Current Customers, including Seller’s
obligations under the Assumed Contracts, to the Buyer under and pursuant to the
terms of the Transition Services Agreement.
15

--------------------------------------------------------------------------------

5.6 Transfer Taxes. All transfer, documentary, sales, use, stamp, registration,
value added and other such Taxes and fees (including any penalties and interest)
imposed on the Buyer or the Seller or any of their Affiliates in connection with
this Agreement and the sale of the Purchased Assets, Assumed Liabilities, and
Assumed Contracts (“Transfer Taxes”) will be borne 50% by the Seller and 50% by
the Buyer. The Party which has the primary obligation to do so under applicable
Law shall file any Tax Return that is required to be filed in respect of the
Transfer Taxes described in this Section 5.6, and the other Party shall
cooperate with respect thereto as reasonably necessary. The Parties will
cooperate to effectuate the allocation of responsibility for Transfer Taxes as
provided for hereunder and in Article II, and to provide prompt payment to the
other if necessary to effect the same. The Parties will reasonably cooperate as
may be necessary to establish the applicability of any available Transfer Tax
exemption.
ARTICLE VI
BOOKS AND RECORDS
From and after the Closing, subject to the reasonable confidentiality
precautions of the Party whose information is being accessed, each Party will,
during normal business hours and upon reasonable notice from any requesting
Party: (a) cause such requesting Party and such requesting Party’s
Representatives to have reasonable access to the books and records of such Party
related to the Assumed Contracts, and to the personnel responsible for preparing
and maintaining such books and records, if available, in each case to the extent
necessary to (1) defend or pursue any Action, (2) defend or pursue
indemnification matters hereunder, (3) prepare or audit financial statements,
(4) prepare or file Tax Returns or (5) address other Tax, accounting, financial
or legal matters or respond to any investigation or other inquiry by or under
the control of any Governmental Authority; (b) permit such requesting Party and
such requesting Party’s Representatives to make copies of such books and records
for the foregoing purposes, at such requesting Party’s expense; and (c) maintain
and preserve such Party’s books and records at such Party’s expense.  If
requested by the other Party, the requesting Party will provide reasonable
substantiation of such requesting Party’s purpose for such access to show that
such access is for any of the foregoing purposes.  Under no circumstance will
the Seller provide the Buyer with access to its income Tax Returns.
ARTICLE VII
INDEMNIFICATION
7.1 Survival. Subject to the limitations and other provisions of this Agreement,
the representations, warranties and indemnification obligations contained in
this Agreement shall survive the Closing Date and shall remain in full force and
effect until the date that is two (2) years from the Closing Date; provided,
that (a) the Fundamental Representations and any indemnification obligations for
their breach shall survive until the date which is five (5) years from the
Closing Date; (b) any claims or Losses related to Taxes (including a breach of
the representation and warranty under Section 3.11) and the indemnification
obligations related to such claims or Losses shall survive for the statute of
limitations for such claim or Loss, plus 60 days; and (c) any claims or Losses
arising from or related in any way to Fraud and the indemnification obligations
related to such claims or Losses shall survive the Closing Date indefinitely.
All covenants and agreements of the Parties contained in this Agreement to be
performed at or prior to the Closing shall survive the Closing for thirty (30)
days after the Closing Date, and all other covenants and agreements of the
Parties contained in the Agreement shall survive the Closing in accordance with
their respective terms. The obligations to indemnify, defend and hold harmless a
Buyer Indemnitee or Seller Indemnitee (in either case, an “Indemnitee”) will
terminate on the applicable survival termination date; provided, however, that
any claims asserted in good faith with reasonable specificity (to the extent
known at such time) in writing and in compliance with the terms of Section 7.5
hereof by notice from the Indemnitee to the other Party prior to the expiration
date of the applicable
16

--------------------------------------------------------------------------------

survival period shall not thereafter be barred by the expiration of the relevant
representation or warranty and such claims (and only such claims) shall survive
until finally resolved.
7.2 Indemnification by Seller. Subject to the other terms and conditions of this
Article VII, the Seller shall indemnify and defend the Buyer and its Affiliates
and their respective Representatives (collectively, the “Buyer Indemnitees”)
against, and shall hold each of them harmless from and against, and shall pay
and reimburse each of them for, any and all Losses incurred or sustained by, or
imposed upon, the Buyer Indemnitees based upon, arising out of, with respect to
or by reason of:
a. any inaccuracy in or breach of any of the representations or warranties of
Seller contained in this Agreement or in any Transaction Document;
b. any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by the Seller pursuant to this Agreement;
c. the Assumed Contracts and the obligations of the Seller thereunder prior to
the Closing Date;
d. any and all obligations of every kind and description, contingent or
otherwise arising from or related to the Excluded Assets or any Excluded
Liabilities; or
e. the collection, deposit or remittance of payroll funds on behalf of the
Current Customers and the maintenance and operation of Custodial Accounts prior
to the Closing Date.
7.3 Indemnification by Buyer. Subject to the other terms and conditions of this
Article VII, the Buyer shall indemnify and defend the Seller and its Affiliates
and their respective Representatives (collectively, the “Seller Indemnitees”)
against, and shall hold each of them harmless from and against, and shall pay
and reimburse each of them for, any and all Losses incurred or sustained by, or
imposed upon, the Seller Indemnitees based upon, arising out of, with respect to
or by reason of:
a. any inaccuracy in or breach of any of the representations or warranties of
Buyer contained in this Agreement or in any Transaction Document;
b. any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by the Buyer pursuant to this Agreement;
c. the Assumed Contracts and the obligations of the Buyer thereunder from and
after the Closing Date, except to the extent arising in connection with the
Transition Services Agreement in which case the indemnification obligations
under Section 4 of such agreement shall apply; or
d. the collection, deposit or remittance of payroll funds on behalf of the
Current Customers and the maintenance and operation of Custodial Accounts from
and after the Closing Date, except to the extent arising in connection with the
Transition Services Agreement in which case the indemnification obligations
under Section 4 of such agreement shall apply.
7.4 Certain Limitations. The indemnifications provided for in Sections 7.2 and
7.3 shall be subject to the following limitations:
17

--------------------------------------------------------------------------------

a. The aggregate amount of all Losses for which Seller shall be liable pursuant
to Section 7.2 or for which Buyer shall be liable pursuant to Section 7.3 shall
not exceed $450,000 (the “Cap”). The Cap shall not apply to the Excluded Losses.
b. No Buyer Indemnitee will be entitled to any indemnification pursuant to
Section 7.2 and no Seller Indemnitee will be entitled to any indemnification
pursuant to Section 7.3 unless the aggregate of all Losses would exceed on a
cumulative basis an amount equal to $50,000 (the “Basket”), in which event the
Seller or Buyer, as applicable, will be required to pay or be liable for all
such Losses from the first dollar. The Basket shall not apply to the Excluded
Losses.
c. Neither Party shall have any right of contribution from an Indemnitee with
respect to any Loss for which a Party is required to indemnify such Indemnitee
pursuant to this Article VII.
d. For purposes of this Article VII, any inaccuracy in or breach of any
representation or warranty shall be determined without regard to any
materiality, Seller Material Adverse Effect, or other similar qualification
contained in or otherwise applicable to such representation or warranty.
7.5 Indemnification Procedures.
a. Third Party Claims. If any Indemnitee receives notice of the assertion or
commencement of any Action made or brought by any Person who is not a party to
this Agreement or an Affiliate of a Party to this Agreement or a Representative
of the foregoing (a “Third Party Claim”) against such Indemnitee with respect to
which the a Party is obligated to provide indemnification under this Agreement
(the “Indemnifying Party”), the Indemnitee shall give the Indemnifying Party
reasonably prompt written notice of the Third Party Claim, but in any event not
later than thirty (30) calendar days after receipt of such notice of such Third
Party Claim. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses by
reason of such failure. Such notice by the Indemnitee shall describe the Third
Party Claim in reasonable detail, shall include copies of all material written
evidence of the Third Party Claim and shall indicate the estimated amount, if
reasonably practicable, of the Loss that has been or may be sustained by the
Indemnitee. The Indemnifying Party shall have the right to participate in, or by
giving written notice to the Indemnitee, to assume the defense of any Third
Party Claim at the Indemnifying Party’s expense and by the Indemnifying Party’s
own counsel, and the Indemnitee shall cooperate in good faith in such defense;
provided, that the Indemnifying Party shall not have the right to defend or
direct the defense of any such Third Party Claim that (x) is asserted directly
by or on behalf of a Person that is a supplier or customer of the Indemnifying
Party, or (y) seeks an injunction or other equitable relief against the
Indemnitees. In the event that the Indemnifying Party assumes the defense of any
Third Party Claim, subject to Section 7.5(b), the Indemnifying Party shall have
the right to take such action as it deems necessary to avoid, dispute, defend,
appeal or make counterclaims pertaining to any such Third Party Claim in the
name and on behalf of the Indemnitee. The Indemnitee shall have the right to
participate in the defense of any Third Party Claim with counsel selected by it,
subject to the Indemnifying Party’s right to control the defense of the Third
Party Claim. The fees and disbursements of such counsel shall be at the expense
of the Indemnifying Party. If the Indemnifying Party elects not to compromise or
defend such Third Party Claim, fails to promptly notify the Indemnitee in
writing of its election to defend as provided in this Agreement, or fails to
diligently prosecute the defense of such Third Party Claim,
18

--------------------------------------------------------------------------------

the Indemnitee may, subject to Section 7.5(b), pay, compromise, and defend such
Third Party Claim and seek indemnification for any and all Losses based upon,
arising from or relating to such Third Party Claim. The Seller and Buyer shall
cooperate with each other in all reasonable respects in connection with the
defense of any Third Party Claim, including making available records relating to
such Third Party Claim and furnishing, without expense (other than reimbursement
of actual out-of-pocket expenses) to the defending party, management employees
of the non-defending party as may be reasonably necessary for the preparation of
the defense of such Third Party Claim.
b. Settlement of Third Party Claims. Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not enter into settlement of any Third
Party Claim without the prior written consent of the Indemnitee, except as
provided in this Section 7.5(b). If a firm offer is made to settle a Third Party
Claim without leading to liability or the creation of a financial or other
obligation on the part of the Indemnitee and provides, in customary form, for
the unconditional release of each Indemnitee from all obligations in connection
with such Third Party Claim and the Indemnifying Party desires to accept and
agree to such offer, the Indemnifying Party shall give written notice to that
effect to the Indemnitee. If the Indemnitee fails to consent to such firm offer
within ten (10) days after its receipt of such notice, the Indemnitee may
continue to contest or defend such Third Party Claim and in such event, the
maximum liability of the Indemnifying Party as to such Third Party Claim shall
not exceed the amount of such settlement offer. If the Indemnitee fails to
consent to such firm offer and also fails to assume defense of such Third Party
Claim, the Indemnifying Party may settle the Third Party Claim upon the terms
set forth in such firm offer to settle such Third Party Claim.
c. Direct Claims. Any Action by an Indemnitee on account of a Loss which does
not result from a Third Party Claim (a “Direct Claim”) shall be asserted by the
Indemnitee giving the Indemnifying Party reasonably prompt written notice of the
Direct Claim, but in any event not later than thirty (30) days after the
Indemnitee becomes aware of such Direct Claim. The failure to give such prompt
written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party forfeits rights or defenses by reason of such failure. Such notice by the
Indemnitee shall describe the Direct Claim in reasonable detail, shall include
copies of all material written evidence thereof and shall indicate the estimated
amount, if reasonably practicable, of the Loss that has been or may be sustained
by the Indemnitee. The Indemnifying Party shall have thirty (30) days after its
receipt of such notice to respond in writing to such Direct Claim. During such
thirty (30) day period, the Indemnitee shall allow the Indemnifying Party and
its professional advisors to investigate the matter or circumstance alleged to
give rise to the Direct Claim, and whether and to what extent any amount is
payable in respect of the Direct Claim, and the Indemnitee shall assist the
Indemnifying Party’s investigation by giving such information and assistance
(including access to the Indemnifying Party’s premises and personnel and the
right to examine and copy any accounts, documents or records) as the
Indemnifying Party or any of their professional advisors may reasonably request.
If the Indemnifying Party does not so respond within such thirty (30) day
period, the Indemnifying Party shall be deemed to have rejected such claim, in
which case the Indemnitee shall be free to pursue such remedies as may be
available to the Indemnitee on the terms and subject to the provisions of this
Agreement.
7.6 Payments.
a. From and after the Closing (but subject to the terms and conditions of this
Article VII), any Losses of the Buyer Indemnitees for which Seller is liable
under this Agreement will be paid first by reducing the outstanding principal
amount of the Promissory Note by the amount of
19

--------------------------------------------------------------------------------

such Losses, as finally agreed to by the Seller or finally adjudicated as
payable pursuant to this Article VII.
b. To extent there is a Loss to which the Seller is obligated to indemnify a
Buyer Indemnitee and the Promissory Note has either been paid or been reduced to
zero in accordance with Section 7.6(a), or for a Loss to which the Buyer is
obligated to indemnify a Seller Indemnitee, the Seller or Buyer (whichever is
the Indemnifying Party) shall satisfy its obligations within fifteen (15)
Business Days of such acceptance or final, non-appealable adjudication by wire
transfer of immediately available funds in the amount of such Losses to an
account designated in writing by the Indemnitee(s). The Parties agree that
should the Indemnifying Party not make full payment of any such obligations
within such fifteen (15) Business Day period, any amount payable shall accrue
interest from and including the date of agreement of the Indemnifying Party or
final, non-appealable adjudication to and including the date such payment has
been made at a rate per annum equal to 3%. Such interest shall be calculated
daily on the basis of a 365/366 day year and the actual number of days elapsed,
without compounding.
c. Notwithstanding the above, if a Buyer Indemnitee has delivered notice of a
claim for indemnification in good faith pursuant to this Article VII in respect
of Losses and such claim has not been finally resolved or agreed to on or before
any required payment date under the Promissory Note, the failure of Buyer to
make a required payment of principal in the amount and to the extent of the
amount of Losses alleged in good faith in such claim for indemnification when
due will not constitute an event of default under this Agreement.
7.7 Tax Treatment of Indemnification Payments. All indemnification payments made
by Seller under this Agreement shall be treated by the Parties as an adjustment
to the Purchase Price for Tax purposes, unless otherwise required by Law.
7.8 Effect of Investigation. The representations, warranties and covenants of
the Buyer and Seller, and the Indemnitees’ right to indemnification under this
Article VII, shall not be affected or deemed waived by reason of any
investigation made by or on behalf of the Indemnitees (including by any of their
Representatives) or by reason of the fact that the Indemnitees or any of their
Representatives knew or should have known that any such representation or
warranty is, was or might be inaccurate.
7.9 Exclusive Remedies. Subject to Section 8.10, the Parties acknowledge and
agree that their sole and exclusive remedy with respect to any and all claims
(other than claims arising from Fraud on the part of a Party to this Agreement
in connection with the transactions contemplated by this Agreement) for any
breach of any representation, warranty, covenant, agreement or obligation set
forth in this Agreement or otherwise relating to the subject matter of this
Agreement, shall be pursuant to the indemnification provisions set forth in this
Article VII. In furtherance of the foregoing, each Party hereby waives, to the
fullest extent permitted under Law, any and all rights, claims and causes of
action for any breach of any representation, warranty, covenant, agreement or
obligation set forth in this Agreement or otherwise relating to the subject
matter of this Agreement it may have against the other Party and its Affiliates
and each of its respective Representatives arising under or based upon any Law,
except pursuant to the indemnification provisions set forth in this Article VII.
Nothing in this Section 7.9 shall limit any Person’s right to seek and obtain
any equitable relief.
ARTICLE VIII
MISCELLANEOUS
8.1 Expenses. Except as otherwise expressly provided in this Agreement, all
costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and
20

--------------------------------------------------------------------------------

accountants, incurred in connection with this Agreement and the transactions
contemplated by this Agreement shall be paid by the Party incurring such costs
and expenses.
8.2 Notices. All notices, requests, consents, claims, demands, waivers and other
communications under this Agreement shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by e-mail of a PDF
document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective Parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 8.2):
If to the Seller:
Wells Fargo Bank, N.A.
1650 West 82nd Street, Suite 300
Bloomington, MN 55431
Attention: Todd Reimringer, Executive Vice President
Email: todd.a.reimringer@wellsfargo.com
   
with a copy to:
Wells Fargo & Company
Wells Fargo Center
Sixth and Marquette
Minneapolis, MN 55479
MAC N9305-173
Attention:  Robert L. Lee, Senior Vice President, Assistant Secretary and Senior
Company Counsel
Email: robert.l.lee@wellsfargo.com
   
If to Buyer:
Asure Software, Inc.
3700 N Capital of Texas Hwy #350
Austin, Texas 78746
Attention: Patrick Goepel, Chief Executive Officer
E-mail: PGoepel@asuresoftware.com
   
with a copy to:
Messerli & Kramer P.A.
100 South Fifth Street, Suite 1400
Minneapolis, Minnesota 55402
Attention: Katheryn A. Gettman, Esq.
Email: kgettman@messerlikramer.com

 
8.3 Interpretation. For purposes of this Agreement, (a) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation”; (b) the word “or” is not exclusive; and (c) the words “herein,” “of
this Agreement,” “hereby,” “hereto” and “hereunder” refer to this Agreement as a
whole and not to any particular section or subsection. Unless the context
otherwise requires, references herein: (x) to Articles, Sections, the Disclosure
Schedules and Exhibits mean the Articles and Sections of, and the Disclosure
Schedules and Exhibits attached to, this Agreement; (y) to an agreement,
instrument or other document means such agreement, instrument or other document
as amended, supplemented and modified from time to time to the extent permitted
by the provisions thereof and (z) to a statute means such statute as amended
from time to time and includes any successor legislation thereto and any
regulations promulgated thereunder. This Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party
21

--------------------------------------------------------------------------------

drafting an instrument or causing any instrument to be drafted. The Disclosure
Schedules and Exhibits referred to herein shall be construed with, and as an
integral part of, this Agreement to the same extent as if they were set forth
verbatim in this Agreement.
8.4 Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.
8.5 Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the Parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
8.6 Entire Agreement. This Agreement (including the Exhibits and the Disclosure
Schedules) and the Transaction Documents constitute the sole and entire
agreement of the Parties with respect to the subject matter contained in this
Agreement (including the Exhibits and the Disclosure Schedules) and the
Transaction Documents and therein, and supersede all prior and contemporaneous
understandings and agreements, both written and oral, with respect to such
subject matter. In the event of any inconsistency between the statements in the
body of this Agreement and those in the Transaction Documents, the Exhibits and
the Disclosure Schedules (other than an exception expressly set forth as such in
the Disclosure Schedules), the statements in the body of this Agreement will
control.
8.7 Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Parties and their respective successors and permitted
assigns. Neither Party may assign its rights or obligations under this Agreement
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld or delayed, provided, that no Party will be deemed to be
unreasonably withholding their consent to any assignment that assigns any
Party’s payment obligations under this Agreement or any other Transaction
Document. Notwithstanding the foregoing, the Buyer may collaterally assign its
rights under this Agreement to the Senior Lenders, without the Seller’s consent.
No assignment shall relieve the assigning party of any of its obligations under
this Agreement.
8.8 No Third-Party Beneficiaries. Except as provided in Article VII, this
Agreement is for the sole benefit of the Parties and their respective successors
and permitted assigns and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.
8.9 Amendment and Modification; Waiver. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by or on behalf of
all Parties. Any failure of the Buyer, on the one hand, or the Seller, on the
other hand, to comply with any obligation, covenant, agreement or condition in
this Agreement may be waived by the Seller (with respect to any failure by
Buyer) or by Buyer (with respect to any failure by the Seller), respectively,
only by a written instrument signed by the Party granting such waiver, but such
waiver or failure to insist upon strict compliance with such obligation,
covenant, agreement or condition shall not operate as a waiver of, or estoppel
with respect to, any subsequent or other failure.
22

--------------------------------------------------------------------------------

8.10 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
a. This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction).
b. ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE ANCILLARY DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY SHALL BE INSTITUTED IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE OR
TO THE EXTENT SUCH COURT DECLINES JURISDICTION, FIRST TO ANY FEDERAL COURT, OR
SECOND, IN THE STATE COURTS OF THE STATE OF DELAWARE LOCATED IN WILMINGTON,
DELAWARE AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS,
NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL
BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT
IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY
OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH
COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.
c. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT OR THE ANCILLARY DOCUMENTS IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE ANCILLARY DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
8.10(c).
8.11 Specific Performance. The Parties agree that irreparable damage would occur
if any provision of this Agreement were not performed in accordance with the
terms of this Agreement and that the Parties shall be entitled to specific
performance of the terms of this Agreement, in addition to any other remedy to
which they are entitled at law or in equity.
8.12 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.
23

--------------------------------------------------------------------------------

8.13 Effect of Disclosure. Disclosure of any item in any part of the Disclosure
Schedules shall be deemed to be disclosed on any other section of the Disclosure
Schedules where its applicability to, relevance as an exception to, or
disclosure for purposes of, such other representation or warranty is reasonably
apparent on its face, provided that an express cross reference is provided to
such other section of the Disclosure Schedules and sufficient detail is provided
to clarify such cross reference.
 
 
 
[Remainder of this page intentionally left blank; signature page follows]
 
 
 
 
24

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the Effective Date by their respective officers thereunto duly authorized.
ASURE SOFTWARE, INC.




/s/ Patrick Goepel                                                            
By:  Patrick Goepel
Its:   President and Chief Executive Officer


WELLS FARGO BANK, N.A.




/s/ Todd A. Reimringer                                                   
By: Todd A. Reimringer
Its:  Executive Vice President
































































[Signature page to Purchase Agreement]



